Citation Nr: 9933603	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-17 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether or not the veteran submitted a timely notice of 
disagreement to the Regional Office decision of April 8, 
1994, for the issue of entitlement to an effective date prior 
to August 27, 1991, for service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Seattle, 
Washington, regional office (RO) of the Department of 
Veterans Appeals (VA).  

The Board notes that the veteran had initiated an appeal of 
the evaluation of his service connected right ankle 
disability, and that a Statement of the Case was issued in 
July 1995.  However, the evaluation for this disability was 
increased to 40 percent in an October 1996 rating decision, 
and the veteran indicated at the June 1997 hearing that he 
was satisfied with this evaluation.  Therefore, the issue of 
entitlement to an increased evaluation for the veteran's 
service connected right ankle disability is not on appeal to 
the Board.  

The matter of whether the rating decisions of April 1994 and 
April 1995 contain clear and unmistakable error in the 
establishment of the effective date for entitlement to 
service connection for right ankle fusion with ruptured 
posterior tendon and flat foot will be addressed in the 
remand section at the end of this decision.  


FINDINGS OF FACT

1.  An effective date of August 27, 1991, was established for 
the veteran's service connected right ankle fusion in an 
April 8, 1994, rating decision; notice of this decision to 
the veteran is dated May 2, 1994.  

2.  Notice of disagreement with the August 27, 1991, 
effective date established in the April 8, 1994, rating 
decision was first received June 19, 1995.  


CONCLUSION OF LAW

The veteran did not submit a timely notice of disagreement 
with the April 1994 rating decision.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.200, 20.201, 20.302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the effective date for entitlement 
to service connection for his right ankle disability should 
be December 18, 1989, which is the day his claim for service 
connection was received by the RO.  He argues that he has 
continually pursued his claim since that time, and that the 
RO never informed him that there was any problem with his 
appeal.  These contentions are contained in statements 
received from the veteran, as well as the June 1997 hearing 
at the RO before the undersigned member of the Board.

The record shows that a claim for entitlement to service 
connection for a right ankle disability was received by the 
RO on December 18, 1989.  His claim was denied in a February 
1990 rating decision.  The veteran submitted a timely notice 
of disagreement with this decision, and, following the 
issuance of a statement of the case, submitted a timely 
substantive appeal.  The veteran's claim for entitlement to 
service connection for a right ankle disability was granted 
in an August 1993 decision of the Board.  

In a rating decision dated April 8, 1994, the RO noted that 
service connection for right ankle fusion had been 
established by the August 1993 decision of the Board.  This 
rating decision established an effective date of August 27, 
1991, for entitlement to service connection for the right 
ankle disability.  A copy of this decision and a letter of 
notification dated May 2, 1994, was mailed to the veteran.  

A statement from the veteran was received on May 12, 1994.  
He indicated that he wished to disagree with the April 1994 
rating decision on two counts.  First, he indicated that the 
evaluation for his ankle should be 40 percent.  Second, he 
noted that the matter of service connection for his foot was 
not addressed, and he requested that this be corrected.  The 
veteran's statement could not be reasonably construed as a 
notice of disagreement with the effective date of service 
connection for his right ankle disability.  

The RO issued a Statement of the Case for the claim for 
entitlement to a higher evaluation for the veteran's service 
connected right ankle and foot disability in June 1994.  The 
veteran submitted an additional undated statement to the RO 
in response to the June 1994 Statement of the Case.  This 
statement was also silent for any disagreement with the 
effective date of service connection for his right ankle 
disability. 

The next statement from the veteran is date stamped June 19, 
1995.  The veteran said that he disagreed with the August 27, 
1991, effective date for service connection for his right 
ankle disability.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).  

The Board finds that the veteran did not submit a timely 
notice of disagreement with the April 8, 1994, rating 
decision which established the effective date of August 27, 
1991, for entitlement to service connection for a right ankle 
disability.  The veteran was notified of this decision in a 
May 1994 letter.  He submitted a May 1994 statement that 
specifically disagreed with two other matters addressed in 
the April 8, 1994, rating decision.  Both of these matters 
were addressed and resolved in favor of the veteran.  
However, the May 1994 statement cannot be fairly read as 
expressing disagreement with the effective date, or as 
desiring an appeal of that issue.  The first correspondence 
received from the veteran expressing disagreement with the 
effective date is his June 1995 letter.  This letter was 
received more than one year after the notice to the veteran 
of the effective date, and is not a timely notice of 
disagreement.  Therefore, the veteran did not submit a timely 
notice of disagreement with the April 8, 1994, rating 
decision, and that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302.  


ORDER

The veteran did not submit a timely notice of disagreement 
with the Regional Office decision of April 8, 1994, for the 
issue of entitlement to an effective date prior to August 27, 
1991, for service connection for a right ankle disability; 
the benefit sought on appeal is denied.



REMAND

The Board notes that a September 1995 rating decision of the 
RO determined that there was no clear and unmistakable error 
in the April 1994 or April 1995 rating decisions that 
established the effective date for entitlement to service 
connection for a right ankle disability.  The veteran 
submitted a statement which may be interpreted as a Notice of 
Disagreement in November 1995.  However, the veteran has not 
yet been provided a Statement of the Case for this issue.  In 
addition, he has not been notified of the necessity of 
submitting a Substantive Appeal for this issue.  Therefore, 
this issue must be remanded to the RO for the issuance of a 
Statement of the Case.  38 U.S.C.A. § 7105; see Buckley v. 
West, 12 Vet. App. 76 (1998).  As the sole reason for remand 
of this issue is to correct a due process defect, a 
determination regarding its well-groundedness is premature, 
and need not be reached at this juncture.  

Therefore, the Board finds that this case must be remanded 
for the following action:  

The veteran and representative should be 
furnished a Statement of the Case for the 
issue of whether the rating decisions of 
April 1994 and April 1995 contain clear 
and unmistakable error in the 
establishment of the effective date for 
entitlement to service connection for 
right ankle fusion with ruptured 
posterior tendon and flat foot and 
informed of the necessity of submitting a 
Substantive Appeal for this issue.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals







